Citation Nr: 0913027	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-36 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a sleep disorder, 
to include as secondary to depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.

The Veteran presented testimony at a hearing before a 
Decision Review Officer in February 2007, at which time he 
expressed his desire to withdraw his claims of service 
connection for a skin condition and hypertension.  He also 
presented testimony at a video hearing chaired by the 
undersigned Veterans Law Judge in February 2009.  A 
transcript of those hearings is associated with the claims 
folder.


FINDINGS OF FACT

1.  No nexus between the Veteran's active duty and his 
currently-shown depression has been demonstrated.

2.  The Veteran does not have a current chronic sleep 
disorder associated with his active military duty.  


CONCLUSIONS OF LAW

1.  Service connection for depression is not warranted.  38 
U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).
2.  Service connection for a sleep disorder is not warranted.  
38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The foregoing notice requirements were satisfied by December 
2004 letter, which informed the Veteran of the evidence 
necessary to establish entitlement to service connection for 
depression, and a September 2005 letter, which informed the 
Veteran of the evidence necessary to establish entitlement to 
service connection for a sleep disorder.  In addition, 
following those letters, the May 2006 Statement of the Case 
and April 2008 and October 2008 Supplemental Statements of 
the Case were issued, each of which provided the Veteran an 
additional 60 days to submit more evidence.  The Board notes 
that the September 2005 letter only included information 
concerning the evidence necessary to establish entitlement to 
service connection for a sleep disorder on a direct basis.  
However, because the Veteran is not service-connected for 
depression, secondary service connection cannot be granted 
for his claimed sleep disorder.  And, in any event, the 
Veteran's Substantive Appeal and hearing testimony reflect 
his knowledge of the theory of entitlement behind a secondary 
service connection claim.  As such, the Board finds that the 
absence of notice regarding secondary service connection in 
this case is harmless error.  Further, the Veteran was 
informed of the law and regulations governing the assignment 
of disability ratings and effective dates in a March 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
In this regard, the Board notes that the Veteran has reported 
pertinent treatment by a Dr. Small.  The record reflects that 
the RO's March 2005 letter requesting records from this 
physician was returned as undeliverable.  The Veteran was 
notified of this fact in a May 2005 letter, and he was asked 
to provide the correct address.  The Veteran did not provide 
this information.  Consequently, the RO did not obtain those 
records, although it did make another attempt in February 
2007 using the same address.  The Veteran is responsible for 
providing pertinent evidence in his possession.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) & Hayes v. Brown, 
5 Vet. App. 60, 68 (1993) (in which the Court held that VA's 
duty to assist is not a one-way street and that, if a Veteran 
wishes help, he/she cannot passively wait for it in those 
circumstances where his/her own actions are essential in 
obtaining the putative evidence).  In any event, the record 
reflects that a report from Dr. Small has been incorporated 
into the claims file through records obtained from the Social 
Security Administration, and the Veteran has not asserted 
that this physician has suggested a link between his current 
depression and military service.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.    A remand to accord 
the Veteran another opportunity to provide information 
regarding treatment by Dr. Small is unnecessary. 

Additionally, the Board acknowledges that the Veteran has not 
been accorded a VA examination pertinent to the claims on 
appeal.  However, as will be discussed in the following 
decision, the record is entirely absent for a diagnosis of a 
sleep disorder.  Further, while post-service medical records 
include a diagnosis of depression, these records in no way 
indicate a link between this disorder and the Veteran's time 
in service.  Thus, a remand to accord the Veteran an 
opportunity to undergo VA examinations that specifically 
address the etiology of his currently-shown depression and 
claimed sleep disorder is not necessary.  VA's duty to assist 
is not invoked where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  
Charles v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. 
§ 5103A(a)(2).  See also & McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown to be present.  38 U.S.C.A. § 1110 (West 2002).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

IV.  Analysis

A.  Depression

The Veteran contends that his currently-shown depression is 
the result of military service.  At his February 2009 video 
hearing, the Veteran stated that his depressive symptoms 
began while he was in Vietnam, but that he received no in-
service treatment for depression.

Indeed, the service treatment records are negative for 
complaints or findings of any psychiatric disorder, including 
depression, with the February 1970 separation examination 
reflecting normal psychiatric findings.  

The earliest evidence of record describing depression is an 
April 1999 VA treatment report which reflects complaints of 
depression and crying spells, and notes that the Veteran 
"has never been treated for depression."  A diagnosis of 
depression was provided at that time.  

Subsequent VA treatment records reflect continued complaints 
of depression variously diagnosed as "major depression," 
"depressive disorder," "major depressive disorder," and 
"major depressive affective disorder."  While these records 
show the Veteran reporting that he has suffered from 
depressive symptoms since his time in Vietnam, they do not 
reflect a medical determination of a link between the 
Veteran's depression and military service.

That the Veteran currently has depression is not in dispute.  
Rather, the question to be resolved is whether this disorder 
can be related to his period of service from 1968 to 1970.  
Although the Veteran asserts that his depressive symptoms 
began during service in Vietnam, the service treatment 
records are negative for complaints or findings of 
depression; and by his own admission, he was not treated for 
depression at that time.  The earliest evidence of record 
describing depression is in 1999.  While the Board 
acknowledges the Veteran's claim that he self-medicated prior 
to that time (see video hearing transcript p. 6), this 
lengthy period without post-service treatment (e.g., nearly 
30 years after separation from service) weighs heavily 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Further, the medical evidence of record in no way 
suggests a link between the Veteran's military service and 
this disorder.  

For these reasons, the Board finds that the greater weight of 
the evidence is against the Veteran's claim of service 
connection for depression.



B.  Sleep Disorder

The Veteran essentially contends that he has a sleep disorder 
secondary to his depression.  

Service connection may be granted for disability shown to be 
proximately due to, or the result of, a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a non service-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  In this case, because service connection has not 
been granted for depression, service connection for a sleep 
disorder as secondary to the currently-shown depression must 
also be denied.  

The Board additionally notes, for the sake of completeness, 
that service connection for a sleep disorder is not warranted 
on a direct basis.  While the record reflects complaints of 
sleep disturbance and that the Veteran is afraid to fall 
asleep because of nightmares, there is no indication 
whatsoever of a clinically diagnosed sleep disorder.  In 
fact, at the February 2007 RO hearing, the Veteran stated, 
"I really don't know if I've got a sleep disorder."  
Accordingly, service connection for a sleep disorder is 
denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

ORDER

Service connection for depression is denied.

Service connection for a sleep disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


